Citation Nr: 9916107	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-18 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied the 
appellant's claim for the appealed issue.


FINDING OF FACT

Private medical opinion and clinical records establishes a 
plausible claim that the veteran's cause of death may have 
been related to his service-connected disabilities.  


CONCLUSION OF LAW

The appellant has submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the veteran's 
death.  Generally, the death of a veteran is service 
connected if "the death resulted from a disability incurred 
or aggravated [] in the line of duty in the active military, 
naval, or air service."  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Disability which is 
proximately due to or the result of service connected disease 
or injury is also service-connected.  38 C.F.R. § 3.310 
(1998).

Service-connected disability may be either a principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or lent assistance to producing death.  38 C.F.R. § 3.312(c).

In reviewing a claim for service connection, including a 
claim for service connection for the cause of a veteran's 
death, the initial question is whether the claim is well 
grounded.  The appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995). A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The threshold question is whether the claim of entitlement to 
service connection for the cause of the veteran's death is 
well-grounded within the meaning of 38 U.S.C.A. § 5107.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Slater 
v. Brown, 9 Vet. App. 240, 243 (1996) (citing Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990)).  

In order for a claim of service connection for the cause of 
the veteran's death to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), competent evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and evidence of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464 (1997), Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  In order to establish a well-grounded claim 
for the cause of a veteran's death, medical evidence of a 
relationship between a disorder which caused or materially or 
substantially contributed to the cause of the veteran's death 
and an injury or disease incurred in service is required.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

While the credibility of the evidence is presumed in 
determining whether a claim is well-grounded, competent 
medical evidence to the effect that the claim is plausible is 
required where the determinative issue involves medical 
causation.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

A December 1997 death certificate discloses that the 
veteran's death on December [redacted] 1997, was a result of hepatic 
encephalopathy due to cirrhosis.  The appellant submitted a 
private medical opinion from Bradford C. Gelzayd, M.D., who 
stated that he had treated the veteran "for many years."  
That statement also indicated that the veteran had cirrhosis 
of unclear etiology, diagnosed as cryptogenic cirrhosis.  Dr. 
Gelzayd stated that "many cases of cryptogenic cirrhosis are 
a result of longstanding fatty hepatitis leading to fibrosis 
and eventual cirrhosis.  This is typically seen in patients 
with sedentary life styles, overweight, hyperlipidemia and 
diabetes."  Dr. Gelzayd specified that the veteran had a 
sedentary lifestyle, with weight gain and difficulty 
controlling blood pressure, as a result of service-connected 
disabilities of the lower extremities.  

The Board finds the appellant's claim well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
she has presented a claim which is plausible and capable of 
substantiation, in that a treating physician of the veteran 
has related his cause of death to his service-connected 
disabilities.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The evidence that a claim is plausible is presumed credible 
for the purposes of determining whether a claim is well-
grounded.  Therefore, further review of the evidence for a 
determination as the probability of a relationship between 
the veteran's service-connected disabilities and the cause of 
death or a determination of that question based on the 
preponderance of the evidence requires a review on the 
merits, after completion of development consistent with the 
duty to assist the appellant as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that such review is 
required in this case, because a well-grounded claim has been 
submitted.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well-grounded, and adjudication on 
the merits is required.  To this extent only, the appeal is 
granted.  


REMAND

Because the appellant has submitted a well grounded claim, VA 
has a duty to assist the appellant in the development of the 
facts of that claim.  See 38 U.S.C.A. § 5107(b).  This duty 
has not yet been fully met, and this case, therefore, is not 
ready for appellate disposition, for the reasons that follow.

The veteran's death certificate indicates he died on December 
[redacted] 1997, from hepatic encephalopathy, due to or as a 
consequence of cirrhosis.  The appellant submitted a private 
medical opinion to the effect that, although it could not be 
determined with certainty, there may have been a relationship 
between veteran's cause of death and his service-connected 
disabilities.  The Board notes that the RO obtained 
additional physician review as to the probability of a 
relationship between the veteran's service-connected 
disabilities and the cirrhosis which caused his death.  The 
physician reviewer indicated that the medical literature did 
not support the private opinion submitted.  However, the 
physician reviewer noted that there were additional factors 
to be considered, such as whether the veteran had diabetes, 
and that clinical records which would afford review of such 
additional factors were not of record.  A few additional 
private clinical records were submitted, and those records 
suggested that the veteran was treated for diabetes.  Further 
medical review and opinion based on all evidence of record is 
required, after the appellant is offered an opportunity to 
submit more complete private medical records or other 
relevant evidence.  

When, during the course of review, it is determined that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(1998).  When the claimant has provided concrete data as to 
time, place and identity, VA must provide assistance in 
obtaining relevant records from private physicians, and must 
obtain all pertinent medical records which have been called 
to its attention by the claimant and by the evidence already 
of record.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990); Culver v. Derwinski, 3 Vet. App. 292, 297 (1992); 
Olson v. Principi, 3 Vet. App. 480, 482-83 (1992); Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994).

B. C. Gelzayd, M.D., should also be requested to provide the 
sources (treatises, etc.) for his opinion regarding the 
relationship of cryptogenic cirrhosis and longstanding fatty 
hepatitis leading to fibrosis and eventual cirrhosis, as 
caused by sedentary lifestyles.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO, after obtaining a signed 
authorization from the appellant, should 
request all treatment records for the 
veteran from B. C. Gelzayd, M.D.  That 
physician should also be requested to 
provide the sources forming the basis for 
the opinion expressed in his January 1998 
statement regarding the relationship 
between a sedentary lifestyle and the 
cirrhosis which caused the veteran's 
death.  If those records or sources 
cannot be obtained, the reasons therefore 
should be adequately noted in the claims 
file.

2.  The appellant should be offered the 
opportunity to identify or submit any 
additional evidence, including additional 
private or VA clinical evidence, which 
she believes may be relevant, and the RO 
should undertake any additional 
development or assistance appropriate.  

3.  After completion of the above, the RO 
should then request a VA medical opinion, 
based on all the evidence of record, by a 
specialist in hepatology, as to the 
relationship, if any, between the 
veteran's service-connected disorders and 
the cause of his death.  The claims 
folder must be made available to and 
reviewed by the physician prior to his 
proffer of the requested opinion.  If the 
examiner is unable to offer the opinion 
requested, that fact must be adequately 
stated.  The physician's opinion should 
be typed and should include the complete 
rationale for all opinions expressed.

4.  After completion of the above 
development, the RO should review the 
submitted opinion report for compliance 
with the directives and objectives of 
this remand.  If the report is deficient 
in any manner, it should be returned as 
inadequate for proper rating purposes, 
and should be properly amended.  See 
Bruce v. West, 11 Vet. App. 405, 410 
(1998); Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

5.  After completion of the above, the RO 
should adjudicate the issue of service 
connection for the cause of the veteran's 
death on the basis of all pertinent 
evidence of record and all applicable 
statutes, regulations, and case law.  If 
the determination remains unfavorable to 
the appellant, she and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill VA's duty to assist, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until she is notified.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


